Appeal from that part of the judgment which reversed the judgment against defendant-respondent Rosen and dismissed the complaint as to her dismissed, with costs to defendant-respondent Rosen, upon the ground that defendant-appellant is not an aggrieved party (see, e.g., Nekris v. Yellen, 302 N. Y. 626; Ward v. Iroquois Gas Corp., 258 N. Y. 124, 129), and, in all other respects, judgment affirmed, with costs to plaintiffs-respondents. No opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Fboessel, Van Voorhis, Burke and Foster.